OPINION OF THE COURT
Per Curiam.
Respondent James P Cornelio was admitted to the practice of *56law in the State of New York by the First Judicial Department on April 11, 1983. At all times relevant to these proceedings, he maintained an office for the practice of law within the First Judicial Department.
On July 14, 2005, respondent pleaded guilty to one count of criminal sexual act in the second degree (Penal Law § 130.45 [1]), 10 counts of possessing a sexual performance by a child (Penal Law § 263.16), and various other misdemeanor charges.
The Departmental Disciplinary Committee now petitions this Court for an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b), on the ground that he has been automatically disbarred upon his conviction of New York State felonies, as defined by Judiciary Law § 90 (4) (e). Respondent has not responded to the petition.
Having been convicted of criminal offenses classified as felonies in New York, respondent automatically ceased to be an attorney by operation of law upon entry of his guilty plea (see Matter of Samuels, 309 AD2d 7 [2003]; Matter of Ashdjian, 287 AD2d 217 [2001]). Therefore, Judiciary Law § 90 (4) (b) mandates that his name be stricken from the roll of attorneys.
Accordingly, the petition to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) should be granted.
Andrias, J.P., Saxe, Friedman, Williams and Malone, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to July 14, 2005.